713 N.W.2d 253 (2006)
474 Mich. 1068
ASSOCIATED BUILDERS AND CONTRACTORS, SAGINAW VALLEY AREA CHAPTER, Plaintiff-Appellant,
v.
DIRECTOR, DEPARTMENT OF CONSUMER & INDUSTRY SERVICES, and Midland County Prosecutor, Defendants-Appellees, and
National Electrical Contractors Association, Michigan Chapter, Michigan Mechanical Contractors Association, Michigan Chapter of Sheet Metal & Air Conditioning Contractors, and Michigan State Building & Construction Trades Council, Defendants/Intervenors-Appellees, and
Saginaw County Prosecutor, Intervenor-Appellee.
Docket Nos. 129384. COA No. 234037.
Supreme Court of Michigan.
February 27, 2006.
*254 On order of the Court, the motions for consolidation of reply briefs, for an extension of the permitted brief length, and for an extension of the time for filing the reply, and the application for leave to appeal the July 19, 2005 judgment of the Court of Appeals are considered. The various motions are GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.